Campbell, J.,
delivered the opinion of the court.
The appellants are entitled to judgment in their favor by virtue of their actual occupation of the land for three years before the institution of this action. Section 539 of the code applies as well to a purchaser of land held by the State for taxes as to a purchaser from the tax collector. He who holds by purchase from the State of lands it purchased for taxes holds under a conveyance by a tax collector. He holds mediately under such conveyance, it is true, but that does not make him any the less to hold under it. The State holds under a conveyance from a tax collector, whether its evidence of title is a list or a formal deed. Any instrument by which title is conveyed is a conveyance. It would be sticking in the bark to limit § 539 to the holder under an individual purchase at a tax collector’s sale and deny its protection to a person holding through the State under such conveyance. The conveyances to the State were admissible to show the fact that occupation was under a conveyance by á tax collector, if not in any other aspect of the case, as to which we express no opinion, it not being necessary.

Reversed and remanded.